Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui (US 2014/0058598).
Regarding claims 9 and 10, Matsui discloses an electrochemical cell that cycles lithium ions, wherein the electrochemical cell comprises: 
a positive electrode comprising an over-lithiated positive electroactive material comprising LixMn2O4 (where 1.05≤x≤1.30) (see table 1 on page 30 which discloses many examples of the cathode comprising this material); 
a negative electrode comprising a silicon-containing electroactive material (see paragraphs 132-136 which disclose many examples of the anode comprising a silicon containing material); and 
an electrolyte disposed between the negative electrode and the positive electrode (paragraph 14).

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qui (CN111725487A with references made to the machine translation).
Regarding claim 15, Qiu discloses an electrochemical cell that cycles lithium ions, wherein the electrochemical cell comprises: 
a positive electrode comprising an over-lithiated positive electroactive material (see abstract which discloses a lithium-rich cathode) having a first Columbic efficiency (see abstract which discloses the cathode with a coulombic efficiency); 
a negative electrode comprising a silicon-containing electroactive material having a second Columbic Efficiency, wherein the first and second Columbic Efficiencies are the same (see paragraph 59 which discloses the positive and negative electrode have matching coulombic efficiencies); and 
an electrolyte disposed between the negative electrode and the positive electrode (see lines 43-48 which discloses an electrolyte within the battery between the anode and cathode).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,5,8,9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao (US 2020/0036035) in view of Chung (US 2014/0099552).
Regarding claims 1, 2, 3, 5 and 9, Hao discloses an electrochemical cell that cycles lithium ions, wherein the electrochemical cell comprises: 
a positive electrode comprising comprising lithium manganese oxide (paragraph 39); 
a negative electrode comprising a negative electroactive material having a Columbic Efficiency greater than or equal to about 80% and less than or equal to about 90% (see Table P1-E1 which discloses several examples, G0-G4 that include an anode with a CE of 87%); and 
a negative electrode comprising silicon (paragraph 38);
an electrolyte disposed between the negative electrode and the positive electrode (see paragraph 9 which discloses an electrolyte).
Hao further disclsoes the over-lithiated positive electroactive material has a Columbic Efficiency less than or equal to about 90% (see table P1-E1 which lists several examples of the cathode efficiency being 90%).
Hao teaches the presence of lithium manganese oxide in the cathode, but does not explicitly disclose the presence of an overlithiated LixMn2O4 (where 1.05≤x≤1.30).  In other words, Hao does not teach the exact structure of the disclosed lithium manganese oxide.
Chung also discloses a secondary battery (see abstract).
Chung teaches a cathode material comprising a lithium manganese oxide such as Li1.1Mn2O4 (see paragraph 48) that is utilized due to the minimal cost of production and preferable electrochemical properties (see paragraph 9).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the lithium manganese oxide of Chung in the cathode material of Hao in order to produce a cathode that exhibits preferable electrochemical properties while minimizing production cost.
Regarding claim 11, Hao further discloses the over-lithiated positive electroactive material has a Columbic Efficiency less than or equal to about 90% (see table P1-E1 which lists several examples of the cathode efficiency being 90%).
Regarding claim 8, Hao, as modified above, teaches a similar composition to the claimed composition.  As such, a similar theoretical charge capacity is assumed to be possessed by modified Hao.  

Claim(s) 4, 12, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao (US 2020/0036035) in view of Chung (US 2014/0099552) as applied to claims 1 and 9 above, and further in view of Qui (CN111725487A with references made to the machine translation).
Regarding claims, 4, 12 and 15-17 and 20, Hao teaches a cathode and anode that have coulombic efficiencies that are very close and teaches the claimed overlithiated cathode composition (as discussed in the rejection of claim 9 above), but does explicitly disclose and embodiment where the positive and negative electrodes had substantially the same coulombic efficiencies.
Qiu also discloses a secondary battery (see abstract).
Qiu teaches the preference for matching the positive and negative electrode active materials coulombic efficiencies as such a feature can increase the battery density (see lines 59-61).  
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to match the coulombic efficiencies of the anode and cathode of modified Hao in order to increase the battery density.

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao (US 2020/0036035) in view of Chung (US 2014/0099552), and further in view of Wang (US 2020/0227738).
Regarding claims 6 and 13, Hao, as modified above further discloses a positive electrode active material with a coulombic efficiency of 90% (see table P1-E1 which lists several examples of the cathode efficiency being 90%) and teaches an anode comprising a silicon active material, but is silent regarding the silicon being pyrolyzed.
Wang also discloses an electrochemical cell (see abstract).
Wang teaches a silicon containing anode that comprises silicon carbide, which is produced by pyrolyzation of a polymer on silicon to form a layer of carbon on the silicon anode.  This process produces an anode with enhanced conductivity along with an expansion buffer for the silicon when it swells with intercalating lithium ions (paragraph 42).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the pyrolyzed silicon of Wang to the anode of modified Hao in order to enhance the conductivity of the anode along with providing an expansion buffer for the silicon when it swells with intercalating lithium ions.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao (US 2020/0036035) in view of Chung (US 2014/0099552)  and Qui (CN111725487A with references made to the machine translation) as applied to claim 15 above, and further in view of Wang (US 2020/0227738).
Regarding claim 8, Hao, as modified above further discloses a positive electrode active material with a coulombic efficiency of 90% (see table P1-E1 which lists several examples of the cathode efficiency being 90%) and teaches an anode comprising a silicon active material, but is silent regarding the silicon being pyrolyzed.
Wang also discloses an electrochemical cell (see abstract).
Wang teaches a silicon containing anode that comprises silicon carbide, which is produced by pyrolyzation of a polymer on silicon to form a layer of carbon on the silicon anode.  This process produces an anode with enhanced conductivity along with an expansion buffer for the silicon when it swells with intercalating lithium ions (paragraph 42).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the pyrolyzed silicon of Wang to the anode of modified Hao in order to enhance the conductivity of the anode along with providing an expansion buffer for the silicon when it swells with intercalating lithium ions.

Allowable Subject Matter
Claims 7, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither teaches nor suggests the claimed electrochemical cell which comprises the claimed composition in addition to the narrow range of coulombic efficiencies.

Related Prior Art
US 2019/0252684 - Discloses a cathode and anode with approximately the same coulombic efficiency (~87-90%) where the anode comprises a silicon active material and the cathode comprises a lithium manganese oxide active material (paragraph 92, table P1-E1).
EP-3879605A1 - Discloses coulombic efficiencies of the anode and cathode which are different from each other but can be relatively close (see description).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725